USCA4 Appeal: 19-7602      Doc: 20         Filed: 11/09/2022     Pg: 1 of 3




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 19-7602


        UNITED STATES OF AMERICA,

                             Plaintiff - Appellee,

                      v.

        GREGORY ALLEN OAKS,

                             Defendant - Appellant.



        Appeal from the United States District Court for the Western District of North Carolina, at
        Asheville. Martin K. Reidinger, Chief District Judge. (1:02-cr-00089-MR-1; 1:16-cv-
        00151-MR)


        Submitted: October 31, 2022                                  Decided: November 9, 2022


        Before AGEE, and HARRIS, Circuit Judges, and MOTZ, Senior Circuit Judge.


        Dismissed by unpublished per curiam opinion.


        Ann Loraine Hester, Assistant Federal Public Defender, FEDERAL DEFENDERS OF
        WESTERN NORTH CAROLINA, INC., Charlotte, North Carolina, for Appellant. Amy
        Elizabeth Ray, Assistant United States Attorney, OFFICE OF THE UNITED STATES
        ATTORNEY, Asheville, North Carolina, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 19-7602      Doc: 20          Filed: 11/09/2022     Pg: 2 of 3




        PER CURIAM:

               Gregory Allen Oaks seeks to appeal the district court’s order denying relief on his

        28 U.S.C. § 2255 motion. On appeal, Oaks challenges the district court’s finding that his

        Tennessee aggravated assault conviction qualifies as a violent felony under the Armed

        Career Criminal Act (ACCA), 18 U.S.C § 924(e).

               The district court’s order is not appealable unless a circuit justice or judge issues a

        certificate of appealability. See 28 U.S.C. § 2253(c)(1)(B). A certificate of appealability

        will not issue absent “a substantial showing of the denial of a constitutional right.” 28

        U.S.C. § 2253(c)(2). When the district court denies relief on the merits, a prisoner satisfies

        this standard by demonstrating that reasonable jurists could find the district court’s

        assessment of the constitutional claims debatable or wrong. See Buck v. Davis, 137 S. Ct.

        759, 773-74 (2017). When the district court denies relief on procedural grounds, the

        prisoner must demonstrate both that the dispositive procedural ruling is debatable and that

        the motion states a debatable claim of the denial of a constitutional right. Gonzalez v.

        Thaler, 565 U.S. 134, 140-41 (2012) (citing Slack v. McDaniel, 529 U.S. 473, 484 (2000)).

               We have independently reviewed the record and conclude that Oaks has not made

        the requisite showing because Oaks’ aggravated assault conviction, which at minimum can

        be committed with a mens rea of extreme recklessness, satisfies the mens rea of a “violent

        felony” under 18 U.S.C. § 924(e). See United States v. Manley, __ F.4th __, __, No. 20-

        6812, 2022 WL 14725226, at *1, *5 (4th Cir. Oct. 26, 2022) (concluding that offense with

        mens rea of extreme recklessness satisfies mens rea of a “crime of violence” under 18

        U.S.C. § 924(c), a term “materially similar” to “violent felony” under 18 U.S.C. § 924(e)).

                                                      2
USCA4 Appeal: 19-7602      Doc: 20        Filed: 11/09/2022     Pg: 3 of 3




        Accordingly, we deny a certificate of appealability and dismiss the appeal. We dispense

        with oral argument because the facts and legal contentions are adequately presented in the

        materials before this court and argument would not aid the decisional process.

                                                                                     DISMISSED




                                                    3